DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 12-14, 16, 19, 22-26, 31-32, 35 and 39-43 are pending.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1, 3-5, 12-14, 16, 22-26, 31-32, 35, and 39-40 in the reply filed on 30 April 2021 is acknowledged.  Applicant further elected Leigh syndrome as the species of mitochondrial-associated disorder.
Claim19 and 41-43 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2021.
Claims 1, 3-5, 12-14, 16, 22-26, 31-32, 35, and 39-40 are examined herein to the extent that the mitochondrial-associated disorder is Leigh syndrome, e.g., applicant's elected species.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/01/2019 and 04/30/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Specification
The amendment of the instant specification filed 25 March 2019 is accepted and entered.

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4  and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CORTOPASSI (US 2018/0369246 A1).
	Regarding claims 1 and 3, Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. allosteric mTOR inhibitor).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome (e.g. mitochondrial-associated disorder) (paragraph [0225]).
	Regarding claim 4, Cortopassi discloses that mitochondrial diseases are a clinically heterogeneous group of disorders of mitochondrial metabolism that arise from including a genetic mutation in nuclear or mitochondrial DNA and that these genetic mutations include maternally inherited (paragraph [0002]).
	Regarding claim 12, Cortopassi discloses that mitochondrial disease can affect a subject of any age that the human subject can be a new born, about 1 month old, infant (e.g., about 1 month old to about 2 years old), child (e.g., about 2 years old to about 10 years old), adolescent (e.g., about 10 years old to about 19 years old), or adult (e.g., older than about 19 years old) (paragraph [0082]).
Thus, the disclosure of Cortopassi anticipates claims 1, 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 12-14, 16, 25, 26, 31 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over CORTOPASSI (US 2018/0369246 A1, effective filing date of 03 December 2015) in view of RUHOY (“The genetics of Leigh syndrome and its implications for clinical practice and risk management”, The Application of Clinical Genetics, 7, pages 221-234, 2014).
Cortopassi is primarily directed towards compounds and method for preventing, ameliorating, or treating a mitochondrial disease by administering such compounds to a subject in need thereof (abstract).
Regarding claims 1 and 3, Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. allosteric mTOR inhibitor) (paragraph [0225]).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome (e.g. mitochondrial-associated disorder) (paragraph [0225]).
Regarding claim 4, Cortopassi discloses that mitochondrial diseases are a clinically heterogeneous group of disorders of mitochondrial metabolism that arise from including a genetic mutation in nuclear or mitochondrial DNA and that these genetic mutations include maternally inherited (paragraph [0002]).
	Regarding claims 12 and 39, Cortopassi discloses that mitochondrial disease can affect a subject of any age that the human subject can be a new born, about 1 month old, infant (e.g., about 1 month old to about 2 years old), child (e.g., about 2 years old to about 10 years old), adolescent (e.g., about 10 years old to about 19 years old), or adult (e.g., older than about 19 years old) (paragraph [0082]).
Regarding claim 25, Cortopassi discloses that an effective dosage includes a range of about 0.01 to about 25 mg/kg (e.g. about 0.37 to about 925 mg/ m2 (mg/kg x 37= mg/m2 )) (paragraph [0140]).
Regarding claim 26, Cortopassi discloses that administration of a formulation including once per week (paragraph [0141]).
Regarding claim 31, Cortopassi discloses that administration of the rapamycin includes intravenously (paragraph [0008]).
Regarding claim 40, Cortopassi discloses that mitochondrial disease can affect a subject of any age that the human subject can be a new born, about 1 month old, infant (e.g., about 1 month old to about 2 years old), child (e.g., about 2 years old to about 10 years old).   It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat human subject including infant (e.g., about 1 month old to about 2 years old) or child (e.g., about 2 years old to about 10 years old), including an infant or child who has not been previously treated with an allosteric mTOR inhibitor.
Cortopassi does not specifically teach that the Leigh syndrome is infantile onset Leigh syndrome, juvenile onset Leigh syndrome, or adult onset Leigh syndrome.  The deficiency is made up for by the teachings of Ruhoy.
Ruhoy is primarily directed the genetics of Leigh syndrome and its implications for clinical practice and risk management (see entire publication).
Regarding claim 4, Ruhoy teaches that Leigh syndrome can be inherited as a maternally inherited mitochondrial trait (page 223, first column, second paragraph).
Regarding claim 5, Ruhoy teaches that Leigh syndrome has infantile onset (page 227, first column second paragraph).
Regarding claim 13, Ruhoy teaches that the onset of symptoms for Leigh syndrome is typically seen at between 3 and 12 months of age (page 221, second paragraph).
Regarding claim 14, Ruhoy teaches that males and females can have Leigh syndrome (page 224, first paragraph).
Regarding claim 16, Ruhoy teaches that lactate and pyruvate values in cerebrospinal fluid are important measurements for diagnosis (page 230, first column, last paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a human subject with Leigh syndrome comprising administering the human a therapeutically effective amount of rapamycin; wherein the Leigh syndrome is infantile onset Leigh syndrome; wherein the human subject includes a male; wherein the Leigh syndrome is diagnosed from measurements of the lactate and pyruvate values in the cerebrospinal fluid of the human.  The person of ordinary skill in the art would have been motivated to make those modifications because Leigh syndrome includes infantile onset Leigh syndrome which one of ordinary skill in the art would expect that the treatment for Leigh syndrome broadly would also be effective for treating specifically infantile onset Leigh syndrome.  The person of ordinary skill in the art would have reasonably would have expected success because Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. allosteric mTOR inhibitor).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome (e.g. mitochondrial-associated disorder) (paragraph [0225]).  Ruhoy teaches that Leigh syndrome has infantile onset (page 227, first column second paragraph).

Claims 22-24, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cortopassi in view of Ruhoy as applied to claims 1, 3-5, 12-14, 16, 25, 26, 31 and 39-40, and further in view of DE (US 2007/0082838 A1, cited in IDS filed 10/01/2019 as US 8034765).
Regarding claims 22-24, 32 and 35, the method of claim 1 is described above in section 11.
Regarding claims 23-24, Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. allosteric mTOR inhibitor) (paragraph [0225]).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome (e.g. mitochondrial-associated disorder) (paragraph [0225]).
Cortopassi and Ruhoy do not specifically teach that the rapamycin (e.g. allosteric mTOR inhibitor is in a composition comprising nanoparticles comprising the rapamycin and an albumin.  The deficiency is made up for by the teachings of De.
De is primarily directed towards providing stable pharmaceutical composition of poorly water soluble pharmaceutical agents and stabilizing agents which function to increase stability of the compositions (abstract).
Regarding claim 22, De teaches a composition comprising a poorly water soluble pharmaceutical agent and a biocompatible polymer including carrier proteins (paragraph [0019]).  De teaches particles including nanoparticles comprising the poorly water soluble pharmaceutical agent and biocompatible polymer including carrier protein and further including albumin (paragraph [0045]).  De teaches that poorly water soluble pharmaceutical agents including rapamycin (paragraph [0062]).  De teaches that the carrier protein (e.g. albumin) serves as a carrier for the poorly water soluble pharmaceutical agent, i.e., the carrier protein in the composition makes the poorly water soluble pharmaceutical agent more readily suspendable in an aqueous medium or helps maintain the suspension as compared to composition not comprising a carrier protein (paragraph [0092]).  De teaches including the carrier protein avoid the use of toxic solvents for solubilizing the poorly water soluble pharmaceutical agent, and thereby can reduce one or more side effects of administration of the poorly water soluble pharmaceutical agent into an individual (paragraph [0092]).
Regarding claim 32, De teaches that the particles have an average particle size of including no greater than about 100 nm (paragraph [0097]).
Regarding claim 35, De teaches that the weight ratio of carrier, e.g., albumin, to the poorly water soluble pharmaceutical agent (e.g. rapamycin) is about .01:1 to about 100:1 (paragraph [0102]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a human subject with Leigh syndrome comprising administering the human a composition in the form of nanoparticles comprising albumin and a therapeutically effective amount of rapamycin; wherein the Leigh syndrome is infantile onset Leigh syndrome; wherein the human subject includes a male; wherein the Leigh syndrome is diagnosed from measurements of the lactate and pyruvate values in the cerebrospinal fluid of the human; wherein the nanoparticles have an average particle size of including no greater than 100 nm; wherein the ratio of the albumin to the rapamycin is about .01:1 to about 100:1.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a method with better efficacy and lower side effects by administering rapamycin that is readily suspendable by including albumin to make the rapamycin suspendable and also avoid the use of toxic solvents which would reduce one or more side effects.  The person of ordinary skill in the art would have reasonably would have expected success because Cortopassi discloses a method of including treating a mitochondrial disease in a subject in need thereof, comprising administering a therapeutically effective amount of rapamycin (e.g. allosteric mTOR inhibitor).  Cortopassi discloses that the mitochondrial disease includes Leigh syndrome (e.g. mitochondrial-associated disorder) (paragraph [0225]).  Ruhoy teaches that Leigh syndrome has infantile onset (page 227, first column second paragraph).  De teaches a composition comprising a poorly water soluble pharmaceutical agent and a biocompatible polymer including carrier proteins (paragraph [0019]).  De teaches particles including nanoparticles comprising the poorly water soluble pharmaceutical agent and biocompatible polymer including carrier protein and further including albumin (paragraph [0045]).  De teaches that poorly water soluble pharmaceutical agents including rapamycin (paragraph [0062]).  De teaches that the carrier protein (e.g. albumin) serves as a carrier for the poorly water soluble pharmaceutical agent, i.e., the carrier protein in the composition makes the poorly water soluble pharmaceutical agent more readily suspendable in an aqueous medium or helps maintain the suspension as compared to composition not comprising a carrier protein (paragraph [0092]).  De teaches including the carrier protein avoid the use of toxic solvents for solubilizing the poorly water soluble pharmaceutical agent, and thereby can reduce one or more side effects of administration of the poorly water soluble pharmaceutical agent into an individual (paragraph [0092]).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634